Citation Nr: 1508123	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability.  

2.  Entitlement to service connection for a left hand disability.  

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for hemorrhoids.  

5.  Entitlement to a compensable evaluation for status post left tibia stress fracture with patellofemoral syndrome, prior to January 15, 2010.  

6.  Entitlement to an evaluation in excess of 10 percent for status post left tibia stress fracture with patellofemoral syndrome, beginning on January 15, 2010.  


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 2004 to December 2008, including service in the Southwest Asia theater of operations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2009 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the July 2012 statement of the case, the RO assigned a 10 percent rating for the status post left tibia fracture with patellofemoral syndrome, effective January 15, 2010.  As less than the maximum benefit available was awarded, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of service connection for a right hand disability, left hand disability, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability as defined in the applicable VA regulation.  

2.  The Veteran's status post left tibia stress fracture with patellofemoral syndrome most nearly approximates malunion of the tibia with slight knee or ankle disability; moderate or marked knee or ankle disability is not demonstrated nor is flexion of the left leg limited to 30 degrees or extension of the left leg limited to 15 degrees.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by service, and right ear sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for the assignment of a 10 percent rating, but no higher, for status post stress fracture with patellofemoral syndrome, prior to January 15, 2010 has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5024, 5260, 5261, 5262 (2014).  

3.  The criteria for an evaluation in excess of 10 percent for status post left tibia stress fracture with patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5024, 5260, 5261, 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

As to the claim for an increased rating, this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

As to the service connection claim, VA notified the Veteran in June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria for both his claimed right ear hearing loss and the status post left tibia fracture.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all pertinent service treatment records, post-service treatment records, and private medical opinions were obtained.  To the extent that the Board is remanding the issue of service connection for hemorrhoids in order to obtain additional service treatment records, those records pertain solely to treatment rendered for the Veteran's claimed hemorrhoid surgery during service.  There is no possibility that those records could assist the Veteran in substantiating his claim for an increased rating for status post left tibia fracture or for service connection for right ear hearing loss.  There is also no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal. 



Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system (such as sensorineural hearing loss) are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

VA has specifically defined what constitutes a hearing loss disability; impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In order to satisfy the current disability element of a claim for entitlement to service connection for hearing loss disability, a veteran's audiometric test results must fall within these regulatory criteria.

The Veteran's claim for entitlement to service connection for right ear hearing loss disability must be denied because he has not met the current disability requirement under 38 C.F.R. § 3.385 at any time since filing his June 2009 claim.  The only audiometric findings during the relevant time period are those on the September 2009 VA audiometric examination, which were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
10

Maryland CNC speech recognition scores were 96 percent in the right ear.

As there are no thresholds at any frequency of 26 decibels or greater or speech recognition scores less than 94 percent, the Veteran has not met the criteria for a current right ear hearing loss disability.  Moreover, there were no other VA audiometric examinations conducted or VA audiology treatment notes containing audiometric scores.  

As noted above, the applicable regulation, 38 C.F.R. § 3.385 specifically requires that the auditory threshold be 40 or greater in one of the frequencies between 500 and 4000, inclusive, or that the threshold be 26 or more in 3 of those frequencies, or that Maryland CNC speech recognition scores be "less than 94 percent."  None of these requirements were met on the September 2009 VA examination or in any other document in the record.  The Board also finds that, although the VA examination was conducted over 4 years ago, the Veteran has not contended that the hearing in his right ear has worsened since that examination, and therefore, an additional VA examination was not required.  

To the extent that the Veteran claims he has a right ear hearing loss disability, laypersons are competent to opine as to some medical matters.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The existence of a hearing loss disability for VA purposes, as opposed to a hearing loss, however, is a determination for which VA requires specific audiometric and speech recognition scores.  VA has thus determined that the question of whether hearing loss disability exists is a medical one for which specific medical evidence is required and lay evidence is therefore not competent.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As the preponderance of the evidence reflects that the Veteran has not had a right ear hearing loss disability at any time during the pendency of the claim or otherwise, he has not met the current disability requirement.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) ("when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").  The benefit of the doubt doctrine is therefore not for application and the claim for entitlement to service connection for a right ear hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as discussed below, a uniform rating for the entire appeal period is warranted.  

The Veteran's left tibia is rated as noncompensable prior to January 15, 2010 and 10 percent disabling starting on that date pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under this diagnostic code, a 10 percent rating is warranted for malunion of the tibia or fibula with slight knee or ankle disability; a 20 percent rating is warranted for malunion of the tibia or fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia or fibula with marked knee or ankle disability; and a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  

The Board notes that, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned with the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

By rating decision dated in November 2011, the RO granted service connection for patellofemoral syndrome of the left knee, effective July 28, 2011, and assigned a 10 percent rating pursuant to Diagnostic Code 5024 applicable to tenosynovitis.  As status post left tibia fracture and patellofemoral syndrome left knee produce a common disability picture, distinct and separate disability evaluations would violate the fundamental principles regarding pyramiding.  38 C.F.R. § 4.14.  Accordingly, the issue of status post left tibia stress fracture was recharacterized as status post left tibia stress fracture with patellofemoral syndrome left knee, and the disabilities are evaluated under the diagnostic code that reflects the predominant disability.  

Diagnostic Code 5024 provides that the disability should be rated on limitation of motion of affected parts, as arthritis, degenerative.  

Diagnostic Code 5003, applicable to degenerative arthritis, provides that arthritis should be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected.  A 20 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Under Diagnostic Code 5260, applicable to limitation of flexion of the leg, a 10 percent rating is assignable for flexion of the leg limited to 45 degrees; a 20 percent rating is assignable for flexion of the leg limited to 30 degrees; and a 30 percent rating is assignable for flexion of the leg limited to 15 degrees.

Under Diagnostic Code 5261, application to limitation of extension of the leg, a 10 percent rating is assignable when extension is limited to 10 degrees; a 20 percent rating is assignable when it is limited to 15 degrees; and higher ratings are warranted for greater limitation of extension.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

For the reasons below, the Board finds that a 10 percent rating is warranted throughout the entire appeal period.  

Initially, as noted above, the Veteran was assigned a noncompensable rating for the status post left tibia stress fracture and then the AOJ assigned a staged rating of 10 percent effective January 15, 2010, the date of a VA treatment record that documented pain and limited range of motion.  However, as will be discussed below, prior to the date of the treatment record, the Veteran reported pain in his left leg at the March 2009 VA examination and VA examiner determined that the Veteran had mild residuals from the stress fracture and noted that there was swelling and pain on palpitation.  A July 2009 treatment record also showed a history of knee pain.  The Board thus finds that the Veteran's left tibia disability was manifested by tibia impairment with slight knee disability prior to January 15, 2010.  As such, a rating of 10 percent is warranted prior to that date and the analysis will proceed with the Veteran's current rating as 10 percent for the entire period on appeal.

At the March 2009 examination, the Veteran complained of pain in the left lower leg that occurred three times per week and lasted for two hours, as referenced above, and characterized the pain as aching, sharp, and cramping, which traveled down the lower left leg.  The Veteran also reported that he did not experience any functional impairment from this disability.  The examiner observed that the Veteran's posture was normal and he walked with a normal gait.  On examination, the examiner also noted that at the proximal medial side of the anterior tibia there was a small two centimeter area of swelling and mild pain on palpation.  

Examination of the left knee revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement, "locking" pain, genu recurvatum, or crepitus.  Range of motion testing revealed flexion to 140 degrees and extension to zero degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test was within normal limits, the medial and lateral collateral ligaments stability test was within normal limits, and the medial and lateral meniscus test was within normal limits.  

Examination of the left ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement, nor any deformity.  Range of motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

Diagnostic testing revealed the left tibia and fibula was within normal limits and there was no indication of a malunion to the os calcis and no indication of malunion of the astralgus.  

The examiner changed the diagnosis from left tibia stress fracture to status post left tibia stress fracture with mild residuals (non-impairing) because it appeared well healed with only an occasional episode of pain noted if he ran.  

A January 2010 treatment record contained a notation of knee pain and that the range of motion in the knee joint was limited because of pain and muscle spasm.  

The Veteran was afforded a VA examination for his knees in September 2011 and reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness, subluxation, and dislocation.  He also reported that he had flare-ups that were rated as a 9 on a scale from 1 to 10 precipitated by physical activity.  During the flare-ups, he reported that he experienced functional impairment which was described as limitation of motion.  He also described difficulty walking, being unable to stand for prolonged periods of time due to severe pain, locking, and stiffness, and popping noises.  He denied heat, redness, fatigability, deformity, drainage, effusion and pain.  

On examination, there was tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, locking pain, genu recurvatum, or crepitus.  There was also no ankylosis.  

Range of motion testing revealed that flexion was from 0 to 115 degrees with pain starting at 45 degrees and extension was to 0 degrees.  Range of motion was not additionally limited by repetitive use testing, pain, fatigue, weakness, lack of endurance, or incoordination.  

The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  

X-ray examination studies showed periosteal thickening of the proximal tibia possibly due to previous healed stress fracture.  

The examiner rendered a diagnosis of bilateral patellofemoral syndrome.  

The Board has also considered the Veteran's lay statements, to include from June 2009, that he experienced considerable pain when doing any activity with his left leg and that it impaired his ability to sit, stand, walk, run, and crawl.  

At issue is whether a rating in excess of 10 percent is warranted for status post left tibia fracture with patellofemoral syndrome.  As noted above, in order to warrant a higher, 20 percent rating, malunion of the tibia with moderate knee or ankle disability is necessary; or, flexion of the left leg limited to 30 degrees or extension of the left leg limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, and 5262.  

First, the evidence of record shows that a higher rating is not assignable on the basis of limitation of motion.  In particular, range of motion testing shows that his left leg flexion is not limited to 30 degrees or less and that extension is not limited 15 degrees or less.  The Board acknowledges the Veteran's lay statements that he experienced symptoms such as pain; however, even taking into consideration the DeLuca factors, such as pain, the Board cannot find that his ability to flex and extend the left leg was functionally limited to 30 degrees or 15 degrees, respectively, including during flare ups.  The Board points out that, at the March 2009 VA examination, there was no limitation of flexion or extension and at the September 2011 VA examination, the Veteran's flexion was limited to 115 degrees with pain starting at 45 degrees and his extension was not limited.  

Similarly, although the Veteran reported symptoms such as pain, weakness, stiffness, swelling, giving way, lack of endurance, locking, and tenderness, he did not present with a moderate knee disability.  Specifically, at the March 2009 VA examination, the examiner described the Veteran's pain as "mild," denoted that the residuals from the stress fracture were non-impairing, and the Veteran's range of motion was not limited.  Furthermore, at the September 2011 VA examination, the examiner reported that there was no sign of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, or locking pain.  The Veteran's range of motion was also not limited in regard to extension and only limited to 115 degrees in regard to flexion, with pain starting at 45 degrees.  The Board finds that the findings made by medical clinicians after medical testing during examinations are more probative than the Veteran's lay statements about his symptomatology.  Therefore, the Board finds that, although there is some limitation of motion and symptoms of pain and tenderness, the disability is only slight and not moderate.  

The Board notes that to the extent that the rating criteria also provides for a higher rating based on a moderate ankle disability, there is no indication in the record, to include the Veteran's lay statements, that the Veteran has a left ankle disability as a result of his tibia and knee disabilities.  Significantly, at the March 2009 VA examination, the Veteran's left ankle was determined to be normal and the Veteran has not indicated that he has developed a left ankle disability or that his ankle has worsened since that time.  

The Board has also considered whether a higher or separate rating would be warranted under another diagnostic code.  As the September 2011 VA examiner determined that the Veteran did not present with ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, or genu recurvatum, the Board finds that a higher or a separate compensable rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, and 5263.  The Board has considered that the Veteran complained of instability at the September 2011 VA examination; however, after testing and a physical examination the VA examiner determined that the Veteran did not have instability.  The Board finds that the findings made by medical clinicians after medical testing during examinations are more probative than the Veteran's lay statements about his symptomatology.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

The discussion here reflects that the symptoms of the Veteran's status post left tibia fracture with patellofemoral syndrome are fully contemplated by the applicable rating criteria.  As the rating criteria broadly encompass an associated slight, moderate, or marked disability, all of the Veteran's symptoms of the left tibia have been contemplated; and as the rating criteria also encompass the severity of the knee disability, to include symptoms such as pain, locking, effusion, instability, and limitation of range of motion, all of the Veteran's symptoms have been reasonably addressed.  Accordingly, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular consideration is not warranted.  There is no indication that the combined effects of any of the Veteran's service-connected disabilities in concert with the left tibia stress fracture with patellofemoral syndrome present an exceptional or unusual disability picture.  

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran has claimed that his disability limits his ability to stand and walk, he has not alleged that his disabilities render him unemployable.  As such, the Board finds there is no implicit claim for TDIU.


ORDER

Service connection for a right ear hearing loss disability is denied.  

An increased rating of 10 percent, but no higher, for the service-connected status post left tibia fracture with patellofemoral syndrome is granted, subject to the regulations governing the payment of VA monetary benefits.  

An evaluation in excess of 10 percent for the service-connected status post left tibia fracture with patellofemoral syndrome is denied.  





REMAND

The Veteran seeks service connection for hemorrhoids and contends that he underwent surgery for hemorrhoids during service.  The Board is aware that hospital records may be stored separately from service treatment records, and it does not appear that an attempt has been made to obtain the hospital records.  As such, a remand is necessary to obtain and associate with the record any service treatment records referable to hemorrhoid surgery.  

The Veteran also contends that his hands "lock up" and that he experiences tingling, numbness, and stiffness in his hands.  Specifically, on a May 2009 post-deployment assessment, he reported that he had numbness or tingling in his hands or feet.  To date, these symptoms have not been attributed to a known clinical diagnosis.  As the Veteran served in the Southwest Asia theater of operations and is complaining of undiagnosed neurological signs and symptoms, the Board finds that an examination is necessary to determine whether the Veteran has a disability due to an undiagnosed illness.  

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate sources in order to obtain and associate with the record all hospital records from the Veteran's time in service referable to hemorrhoid surgery, to specifically include from when the Veteran was in the Marine Corps Recruitment Depot in San Diego, California during boot camp.  

2.  Contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered to the Veteran for the claimed hemorrhoids, and right and left hand disabilities.

The Veteran should be notified that he may submit medical evidence and clinical records to support his claim.

3.  After the aforementioned development has been completed, schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed right and left hand disabilities.

The claims file should be made available to the examiner for review in connection with his or her evaluation.

A detailed history should be elicited from the Veteran and any tests deemed necessary should be performed.

The examiner should then provide a response to the following:

A)  State whether any of the Veteran's complaints of tingling, numbness, stiffness, and "locking up" of his hands are attributable to a known clinical diagnosis.  

With respect to each diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the disorder manifested in service or is otherwise related to service.  

Also please note if an organic disease of the nervous system was manifest within one year of separation (i.e., December 2009).  

B)  Alternatively, if the Veteran's complaints of symptoms such as tingling and "locking up" cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability (i.e., objective evidence perceptible to the examiner, or other non-medical indicators that are capable of independent verification).  

If the Veteran's complaints of symptoms such as tingling and "locking up" are found to represent an objective indication of chronic disability, the examiner should also describe the extent to which the illness has manifested.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include providing the Veteran with an examination regarding the claimed hemorrhoids if necessary, readjudicate the issues on appeal.  

If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


